 In the Matter of BEN VOGEL,JOSEPH VOGEL, AND LEOVOGEL, DOINGBUSINESSUNDER THE NAME OF EVELYNCOATSandINTERNATIONALLADIES GARMENT WORKERSUNION, C. I.O.Case No. C-1188ORDER VACATING AND SETTING ASIDE FINDINGS OFFACT, CONCLUSIONS OF LAW, AND ORDERJune 4, 1940The Board, on April 1, 1940, having issued a Decision and Order inthe above-entitled case;1 the International Ladies Garment WorkersUnion having moved, on May 6, 1940, pursuant to Article II, Section38, of National Labor Relations Board Rules and Regulations-Series2, as amended, that the Board set aside its Findings of Fact, Conclu-sions of Law, and Order; the Board, on May 16, 1940, having issued aNotice that unless sufficient cause to the contrary should appear, itwould vacate and set aside its Findings of Fact, Conclusions of Law,and Order, in the above-entitled case; the Independent GarmentWorkers Union of Vernon, Intervenor herein, having filed affidavitsin opposition to the motion to set aside the Board's Order and to re-open the case, and the Board having duly considered the same and nosufficient cause to the contrary appearing therefrom,IT IS HEREBYORDEREDthat the Findings of Fact, Conclusions of Law,and Order of the Board issued April 16, 1940 be, and they hereby are,vacated and set aside; and that the Board shall take such further pro-ceedings herein as it may be advised are necessary or desirable.122 N. L. R. B. 1066.24 N. L.R. B., No. 30.398